Order entered January 8, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01224-CV

                  UNION PACIFIC RAILROAD COMPANY, Appellant

                                             V.

CATHERINE STOUFFER, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
GARY LEE STOUFFER, JR. AND AS NEXT FRIEND OF SHANNON STOUFFER AND
                 SHANE STOUFFER, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-15204

                                         ORDER
       Appellees’ Unopposed Motion for Extension of Time to File Motion for rehearing is

GRANTED, and the deadline for filing said motion is extended to January 10, 2014.




                                                    /s/   KERRY P. FITZGERALD
                                                          JUSTICE